DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 11, Figure 16, and claims 1-19 in the reply over the phone and email on 07/15/2022 is acknowledged.
Claims 5, 7-9, 12, 14-16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. The subject matter claimed in these claims is not shown in figure 16.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bove (US 6846379) in view of Qui et al. (US 6360457) and Holcomb (US 6776753).
In re claim 1, Bove, in figures 1 -8, discloses a magnet apparatus comprising: a plurality of discrete magnets in various configurations including a nested configuration (as shown in figure 8), and a securement (52 and/or 54) for retaining said plurality of discrete magnets as an array. Bove does not explicitly teach the specific value of claimed weight of the magnets or the air gaps between magnets or ceramic; however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound. Qui, in figures 1-7, teaches a similar apparatus with a plurality of discrete magnets (40/50/70) having air gaps between each other (see figure below) wherein each of said plurality of discrete magnets have opposing sides that are everywhere substantially parallel to those of a nearest of the adjacent and neighboring magnets (each of the magnets shown inherently has opposing sides, that are also substantially parallel to the nearest neighboring magnet that also has opposing sides in the same way as all the other magnets). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the configuration of Bove with air gaps between magnets as shown by Qui in order to provide a more localized/targeted field application and to allow more customization of field produced by the magnets. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the magnets of Bove less than one pound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Holcomb teaches that it is known in the art to position magnets close together with gap less than the width of the magnet (see figures 5a-b for best view; some magnets have no gaps between them thus clearly suggesting that even very small gaps or no gaps can also be used to control the field pattern). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the air gap of Bove/Qui smaller as taught by Holcomb in order to further concentrate the magnetic field. With respect to ceramic being used to make the magnets, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used commonly known ceramic type of magnet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 68, applicant has not disclosed any criticality for the claimed limitations.

    PNG
    media_image1.png
    338
    560
    media_image1.png
    Greyscale

In re claim 2, Bove, in figures 1 -8, discloses that said array is a planar array (see figures 4-8 showing planar arrangement).
In re claim 3, Bove, in figures 1 -8, discloses that said plurality of discrete magnets form a concentric array (see figure 8 for best example showing magnets arranged around other magnets).
In re claim 4, Bove, in figures 1-8, discloses a mechanical fastener (52 and/or 54).
In re claim 6, Bove, in figures 1-8, discloses a substantially planar reconfigurable therapeutic magnetic therapy apparatus comprising: Application No. 17/177,4943Docket No.: BIO-100CON3 a first magnet having a perimeter; a second magnet surrounding said first magnet and engaging said first magnet around a majority of the perimeter (see figure 8), and a securement (52 and/or 54) for retaining said said first magnet and said second magnet in proximity to a subject in need of therapy. Bove does not explicitly teach the air gaps between magnets or ceramic. Qui, in figures 1-7, teaches a similar apparatus with a plurality of discrete magnets (40/50/70) having air gaps between each other (see figure above). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the configuration of Bove with air gaps between magnets as shown by Qui in order to provide a more localized/targeted field application and to allow more customization of field produced by the magnets. Holcomb teaches that it is known in the art to position magnets close together with gap less than the width of the magnet (see figures 5a-b for best view; some magnets have no gaps between them thus clearly suggesting that even very small gaps or no gaps can also be used to control the field pattern). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the air gap of Bove/Qui smaller as taught by Holcomb in order to further concentrate the magnetic field. With respect to ceramic being used to make the magnets, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used commonly known ceramic type of magnet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 68, applicant has not disclosed any criticality for the claimed limitations.
In re claim 10, Bove teaches the claimed invention except for the specific value of claimed weight of the magnets, however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound.
In re claim 11, Bove teaches that said first magnet and said second magnet each have a thickness of less than 1 inch (see specification column 5 line 9).
Claims 13 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bove (US 6846379).
In re claim 13, Bove, in figures 1-8, discloses a substantially planar reconfigurable therapeutic magnetic therapy apparatus comprising: a first circular magnet having a perimeter; a second magnet surrounding said first magnet and engaging said first magnet around a majority of the perimeter as a concentric ring (see figure 8); and a securement (52 and/or 54) for retaining said said first magnet and said second magnet in proximity to a subject in need of therapy. With respect to ceramic being used to make the magnets, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used commonly known ceramic type of magnet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 68, applicant has not disclosed any criticality for the claimed limitations.
In re claim 17, Bove teaches the claimed invention except for the specific value of claimed weight of the magnets, however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound.
In re claim 18, Bove teaches that said first magnet and said second magnet each have a thickness of less than 1 inch (see specification column 5 line 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837